Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant’s election without traverse of Species 1 including claims 1-18 in the reply filed on 7/10/2022 is acknowledged.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by limitations “first-A external electrode” and “first-B external electrode.” The specification does not further define the terms and the claim will be interpreted as a first and second external electrode.
 
Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the limitation to define how the lead line exposes the first layer. Claim 1 does not recite limitation to define how the first layer is exposed by the lead line, and therefore, renders the claim indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN203057505) in view of Kageyama (US 2009/0202083).

Regarding claim 1, Wang teaches A circuit board for a display device, the circuit board comprising: a first layer (Wang figure 3, base 10); a first lead line disposed on the first layer (Wang figure 3, drive signal line 16); and a sound generator disposed on the first layer (Wang figure 3, piezoelectric vibration units 11), and including: a first electrode to receive a first driving voltage; a second electrode to receive a second driving voltage (Wang figure  3, drive signal lines connected to top and bottom electrode. See pertinent art Tho Col 15 lines 24-50 which elaborates that the two electrode receives signal to vibrate the substrate); and a second layer disposed between the first electrode and the second electrode to contract or expand according to the first driving voltage and the second driving voltage (Wang figure 3, piezoelectric vibration unit 11, See pertinent art Tho Col 15 lines 24-50); and a first connection to electrically communicate the first lead line and the first electrode (Wang figure 3, pad 17), however does not explicitly teach the first connection is a first solder.

Kageyama teaches forming electrical connections with an electrode using solder (Kageyama figure 1, and ¶0067, solders 122-123 and electrode 12).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kageyama to improve the known device of Wang to achieve the predictable result of a secure electrical connection between parts.

Claim(s) 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN203057505) in view of Kageyama (US 2009/0202083) in further view of Ogawa (US 7447324).

Regarding claim 2, Wang in view of Kageyama does not explicitly teach a second lead line disposed on the first layer and spaced apart from the first lead line; and a second solder to electrically communicate the second lead line and the second electrode.

Ogawa teaches a second lead line disposed on the first layer and spaced apart from the first lead line (Ogawa figure 7, lead lines 182, 184 are on same layer but spaced apart); and a second solder to electrically communicate the second lead line and the second electrode (Ogawa Col 9 lines 4-27, “The electrode layer 166C is bonded onto the other printed conductor patterns 158. By connecting, say, leads 182, 184 respectively to the edges of the printed conductor patterns 156, 158 through solder 178, 180, signal voltage can be applied to the piezoelectric sounding body 150”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ogawa to improve the known device of Wang in view of Kageyama to achieve the predictable result of reducing the thickness of the device (Ogawa Col 2 lines 23-41).

Regarding claim 3, Wang in view of Kageyama in further view of Ogawa teaches wherein: the first electrode is disposed on the first lead line, and the second electrode is disposed on the second lead line (Ogawa figure 7, electrodes 164c connected to 182 and 166C connected to 184).

Regarding claim 4, Wang in view of Kageyama in further view of Ogawa teaches wherein: the first solder is in contact with the first electrode and the first lead line, and the second solder is in contact with the second electrode and the second lead line (Ogawa figure 7, electrodes 164c connected to 182 through solder 178, and 166C connected to 184 through solder 180).

Regarding claim 5, Wang in view of Kageyama in further view of Ogawa teaches wherein, the sound generator comprises a piezoelectric element (Ogawa figure 9, piezoelectric element 322B) and is disposed on a portion of the first layer exposed by the first lead line and the second lead line (Ogawa figure 9, diaphragm 302 with lead lines 306A, 310A), the first lead line and the first electrode do not overlap each other in the thickness direction of the sound generator (Ogawa figure 9, electrodes 326A-C, 324A-C do not overlap the lead area 310A and 306A), and the second lead line and the second electrode do not overlap each other in the thickness direction of the sound generator (Ogawa figure 9, electrodes 326A-C, 324A-C do not overlap the lead area 310A and 306A).

Regarding claim 6, Wang in view of Kageyama in further view of Ogawa teaches a filling layer (Wang figure 3, pad 17 is between generator 12 and layer 10) disposed between the sound generator and a portion of the first layer exposed by the first lead line and the second lead line (Ogawa figure 9, lead area 310A, 306A).

Regarding claim 7, Wang in view of Kageyama in further view of Ogawa teaches the first solder comprising a first soldering part (Kageyama figure 1, and ¶0067, solders 122-123 and electrode 12) is in contact with the first electrode, the first lead line, and the filling layer (Wang figure 3, electrode 13 and lead line 16 are connected with connection pad 17 which would have been obvious to replace with soldering technique), and the second solder comprising a second soldering part  (Kageyama figure 1, and ¶0067, solders 122-123 and electrode 12) is in contact with the second electrode, the second lead line, and the filling layer (Wang figure 3, electrode 13 and lead line 16 are connected with connection pad 17 which would have been obvious to replace with soldering technique).

Regarding claim 8, Wang in view of Kageyama in further view of Ogawa teaches wherein the first layer comprises a base layer (Ogawa figure 9, sounding body 302), the second layer comprises a vibration layer (Ogawa figure 9, piezoelectric element 322A-B), and the first electrode comprises: a first external electrode disposed at not less than one side surface of the sound generator (Ogawa figure 9, electrode 324C in contact with diaphragm 304 and piezoelectric element 322B); and first internal electrodes branched from the first external electrode (Ogawa figure 9, electrodes 324C connected to 326C).

Regarding claim 9, Wang in view of Kageyama in further view of Ogawa teaches wherein the first solder is in contact with the first external electrode (Kageyama figure 1, and ¶0067, solders 122-123 and electrode 12).

Regarding claim 10, Wang in view of Kageyama in further view of Ogawa teaches wherein the second electrode comprises: a second external electrode disposed on the other side surface opposite to the one side surface of the sound generator (Ogawa figure 9, electrode 326B on the other side of 322B); and second internal electrodes branched from the second external electrode (Ogawa figure 9, electrode 324B).

Regarding claim 11, Wang in view of Kageyama in further view of Ogawa teaches a second lead line disposed on the first layer and spaced apart from the first lead line; and a second solder to electrically communicate the second lead line and the second electrode (Ogawa Col 8 lines 10-22, “By connecting, say, leads respectively to the lead areas 106A, 108B of the printed conductor patterns 106, 108 through solder, signal voltage can be applied to the piezoelectric sound body 100”).

Regarding claim 12, Wang in view of Kageyama in further view of Ogawa teaches wherein, the first solder is electrically communicated with the first external electrode, and the second solder is electrically communicated with the second external electrode (Ogawa Col 8 lines 10-22, “By connecting, say, leads respectively to the lead areas 106A, 108B of the printed conductor patterns 106, 108 through solder, signal voltage can be applied to the piezoelectric sound body 100”).

Regarding claim 13, Wang in view of Kageyama in further view of Ogawa teaches wherein the first electrode comprises: a first-A external electrode disposed on a first side surface of the sound generator (Ogawa figure 9, electrode 326B); a first-B external electrode disposed on a second side surface opposite to the first side surface of the sound generator (Ogawa figure 9, electrode 324C); and first internal electrodes branched from the first-A external electrode and the first-B external electrode (Ogawa figure 9, electrode 324B and 326C).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN203057505) in view of Kageyama (US 2009/0202083) in further view of Ogawa (US 7447324) in further view of Lee (US 2014/0334078).

Regarding claim 14, Wang in view of Kageyama in further view of Ogawa does not explicitly teach wherein the second electrode comprises: a second external electrode disposed on a third side surface, which is a surface other than the first side surface and the second side surface of the sound generator; and second internal electrodes branched from the second external electrode.

Lee teaches wherein the second electrode comprises: a second external electrode disposed on a third side surface, which is a surface other than the first side surface and the second side surface of the sound generator; and second internal electrodes branched from the second external electrode (Lee figure 22, vibration material 1 surrounded by electrode parts 27-21,27-1,27-2).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known device of Wang in view of Kageyama in further view of Ogawa to achieve the predictable result of reproducing higher sound pressure audio (Lee ¶0156).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 7447324) in view of Lee (US 2014/0334078).

Regarding claim 15, Ogawa teaches A circuit board for a display device, the circuit board comprising: a first layer (Ogawa figure 9, diaphragm 302); lead lines disposed on the first layer to expose the first layer (Ogawa figure 9, leads 306,306a, 310, 310a); a sound generator disposed on the first layer exposed by the lead lines to vibrate and output sounds according to sound driving voltages (Ogawa figure 9,  piezoelectric layer 322B and 322A), however does not explicitly teach a second layer disposed between the first layer and the sound generator to transmit vibrations from the sound generator to the first layer.

Lee teaches a second layer (Lee figure 1, adhesive 51) disposed between the first layer (Lee figure 1, and ¶0083 protruding portion 28-1) and the sound generator (Lee figure 1, and ¶0083 sound element 27) to transmit vibrations from the sound generator to the first layer (Lee figure 1, and ¶0083 “protruding portion 28-1 also vibrates to the vibration of the sound element 27” and ¶0085 “28-1 faithfully serves as a soundbox during vibration”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known device of Ogawa to achieve the predictable result of preventing excessive vibrations to frame of the device (Lee ¶0086).

Regarding claim 16, Ogawa in view of Lee teaches wherein the first layer comprises a base layer and the second layer comprises a filling layer containing at least one of an epoxy resin (Lee ¶0079, “The adhesive 51 may include an adhesive including non-conductive epoxy”), an ethyl cyanoacrylic acid, a methyl methacrylate, and a trifluoroborane.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 7447324) in view of Lee (US 2014/0334078) in further view of Wang (CN203057505).

Regarding claim 17, Ogawa in view of Lee does not explicitly teach wherein the second layer is coupled with at least one of the lead lines.

Wang teaches wherein the second layer is coupled with at least one of the lead lines (Wang figure 3, pad 17 and see also pertinent art Downs figure 1 and Col 3 lines 1-7, “Wires are attached to the top and bottom conductive layers using silver epoxy,” it would have been obvious to use an epoxy connection to connect signal line 16 to electrode 13 of Wang).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Wang to improve the known device of Ogawa in view of Lee to achieve the predictable result of a more secure electrical connection between parts.

Regarding claim 18, Ogawa in view of Lee in further view of Wang teaches wherein the sound generator comprises: a first electrode to receive a first one of the sound driving voltages (Wang figure 3, electrodes 13 and driving signal 16); a second electrode to receive a second one of the sound driving voltages (Wang figure 3, electrodes 13 and driving signal 16); and a vibration layer including a piezoelectric element disposed between the first electrode and the second electrode to contract and expand according to a first driving voltage and a second driving voltage (Wang figure 3, piezoelectric vibration unit 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tho (US 8306500), Downs (US 5889871).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652